DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 1:
	Line 4, change the phrase “output pin” to --output pins--.
	Lines 17-18, change the phrase “wherein the second pin cell different from the first pin cell includes a second number of output pin” to --wherein the second pin cell is different from the first pin cell and includes a second number of output pins--.

As per Claim 2:
the second number of output pin are disposed on a conductive layer and electrically connected” to --the second number of output pins are disposed on a conductive layer and are electrically connected--.

As per Claim 5:
	Line 9, change the phrase “output pin” to --output pins--.
Line 11, change the phrase “output pin” to --output pins--.

As per Claim 9:
	Lines 1-2, change the phrase “the fourth number of output pin disposed on a conductive layer and electrically connected” to --the fourth number of output pins are disposed on a conductive layer and are electrically connected--.

As per Claim 10:
	Line 4, change the phrase “output pin” to --output pins--.
Line 16, change the phrase “output pin” to --output pins--.

As per Claim 11:
	Lines 1-2, change the phrase “the second number of output pin are disposed on a conductive layer and electrically connected” to --the second number of output pins are disposed on a conductive layer and are electrically connected--.

As per Claim 14:
	Line 9, change the phrase “output pin” to --output pins--.
Line 10, change the phrase “output pin” to --output pins--.

As per Claim 17:
	Line 7, change the phrase “output pin” to --output pins--.
	Lines 23-24, change the phrase “wherein the second pin cell different from the first pin cell includes a second number of output pin” to --wherein the second pin cell is different from the first pin cell and includes a second number of output pins--.

As per Claim 18:
	Line 1, change the phrase “output pin” to --output pins--.

Reasons for Allowance

Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Kaufman et al., hereinafter Kaufman, US Patent No. 6,591,407, teaches a method of forming a semiconductor device, the method comprising: 
providing a first circuit having a plurality of circuit cells (Kaufman Col. 2, Lines 35-37 and Col. 12, Lines 50-57, wherein a netlist comprising circuit cells is provided), wherein the plurality of circuit cells includes a first circuit cell including a first pin cell (Kaufman Fig. 6 and Col. 6, Lines 53-59, wherein cells have pins and are pin cells), and the first pin cell includes a first number of output pins extending horizontally from a top view (Kaufman Fig. 6, see pins extending horizontally from cells);
wherein providing the first circuit having the plurality of circuit cells includes: 
providing a connecting path connected from the first pin cell of the first circuit cell to a second circuit cell (Kaufman Fig. 6 and Col. 1, Lines 44-50, wherein routing provides interconnections between cells); 
replacing the first pin cell by a second pin cell for generating a second circuit when the loading capacitance is larger than the first predetermined capacitance, wherein the second pin cell is different from the first pin cell (Kaufman Col. 13, Lines 5-7, wherein the circuit cell is replaced by a larger circuit cell, the larger circuit cell being different than the circuit cell being replaced) and includes a second number of output pins extending horizontally from the top view (Kaufman Fig. 6, see pins extending horizontally from cells); and 
generating the semiconductor device according to the second circuit (Kaufman Fig. 8, wherein a transformed netlist is generated after the replacing, i.e. see step 809).

to determine whether the loading capacitance of the first pin cell is larger than a first predetermined capacitance (Katta paragraphs [0040], [0042], and [0045]-[0046] wherein the loading capacitances of cells are compared to a maximum loading capacitance constraint to determine if a violation exists, the constraint being determined based on EM rules).

	The prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

performing an Electromigration (EM) checking process upon the first circuit by incorporating a first parasitic capacitance of the first pin cell and a second parasitic capacitance of the connecting path into the EM checking process, wherein the first parasitic capacitance and the second parasitic capacitance are included in a loading capacitance file of the first circuit.

Regarding Claim 10, Kaufman, US Patent No. 6,591,407, teaches a method of forming a semiconductor device, the method comprising: 
providing a first circuit having a plurality of circuit cells (Kaufman Col. 2, Lines 35-37 and Col. 12, Lines 50-57, wherein a netlist comprising circuit cells is provided), wherein the plurality of circuit cells includes a first circuit cell including a first pin cell (Kaufman Fig. 6 and Col. 6, Lines 53-59, wherein cells have pins and are pin cells), 
wherein providing the first circuit having the plurality of circuit cells includes: 
providing a connecting path extending from the first pin cell of the first circuit cell to a second circuit cell (Kaufman Fig. 6 and Col. 1, Lines 44-50, wherein routing provides interconnections between cells); 
replacing the first pin cell by a second pin cell for generating a second circuit when the loading capacitance is smaller than the predetermined capacitance (Kaufman Col. 13, Lines 31-33, wherein the circuit cell is replaced by a smaller circuit cell); and 
generating the semiconductor device according to the second circuit (Kaufman Fig. 8, wherein a transformed netlist is generated after the replacing, i.e. see step 809).

Katta, US Publication No. 2015/0269302 teaches the first pin cell includes a first number of output pins extending vertically from a top view (Katta Fig. 15, see pins extending vertically);
wherein the second pin cell includes a second number of output pins extending vertically from the top view (Katta Fig. 15, see pins extending vertically).

	The prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:



Regarding Claim 17, Kaufman, US Patent No. 6,591,407, teaches a system, comprising: 
at least one processor (Kaufman Col. 6, Lines 25-30, wherein the use of software tools inherently include a computer having a processor), configured to execute program instructions which configure the at least one processor as a computing tool that performs a cell replacement operation comprising: 
providing, by a designing tool (Kaufman Col. 3, Lines 60-67, see design tool interface), a first circuit having a plurality of circuit cells (Kaufman Col. 2, Lines 35-37 and Col. 12, Lines 50-57, wherein a netlist comprising circuit cells is provided), wherein the plurality of circuit cells includes a first circuit cell including a first pin cell (Kaufman Fig. 6 and Col. 6, Lines 53-59, wherein cells have pins and are pin cells), and the first pin cell includes a first number of output pins extending horizontally from a top view (Kaufman Fig. 6, see pins extending horizontally from cells); 
wherein providing the first circuit having the plurality of circuit cells includes: 
providing a connecting path connected from the first pin cell of the first circuit cell to a second circuit cell (Kaufman Fig. 6 and Col. 1, Lines 44-50, wherein routing provides interconnections between cells); and 
replacing, by a modifying tool (Kaufman Col. 3, Lines 60-67, see place and route design tool), the first pin cell by a second pin cell for generating a second circuit when the loading capacitance is larger than the first predetermined capacitance, wherein the second pin cell is different from the first pin cell (Kaufman Col. 13, Lines 5-7, wherein the circuit cell is replaced by a larger circuit cell, the larger circuit cell being different than the circuit cell being replaced) and includes a second number of output pins extending horizontally from the top view (Kaufman Fig. 6, see pins extending horizontally from cells); and 
generating, by a fabricating tool (Kaufman Col. 1, Lines 27-31, see manufacturing technology), the semiconductor device according to the second circuit (Kaufman Fig. 8, wherein a transformed netlist is generated after the replacing, i.e. see step 809).

	The prior art of record fails to teach or suggest the following claim limitations:

performing an Electromigration (EM) checking process upon the first circuit by incorporating a first parasitic capacitance of the first pin cell and a second parasitic capacitance of the connecting path into the EM checking process to determine whether a loading capacitance including the first parasitic capacitance of the first pin cell and the second parasitic capacitance of the connecting path is larger than a first predetermined 

	Claims 2-9, 11-16, and 18-20 are allowed based on their dependency to Claims 1, 10, and 17, respectively, for the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC D LEE/Primary Examiner, Art Unit 2851